Judge Wynn
concurring.
For the reasons expressed in the majority opinion, I agree that neither the employee nor the medical provider is entitled to be paid the difference between the amount authorized by the workers’ compensation schedule and the amount paid by Medicaid. However, I write separately to address the unanswered question of whether the State of North Carolina’s Medicaid Program can recover both the amount that it has paid plus the excess allowed by the Act.
*754Such an interpretation can be gleaned from the following passage in Evanston Hospital v. Hauck, 1 F.3d 540 (7th Cir. 1993):
Congress’ intent that state Medicaid agencies, not hospitals or doctors, seek reimbursement from third parties is evident in another section of the Medicaid statute that requires indigent recipients of benefits to assign to the government whatever rights they might have in payment for medical care from other sources. 42 U.S.C. § § 1396(a)(45) and 1396k(a). If this arrangement is not acceptable to doctors and hospitals, they should not take Medicaid money in the first instance.
Id. at 543 (emphasis supplied).
In my opinion, the government, in providing Medicaid to an indigent person, obtains the right to seek full reimbursement from the party legally responsible for paying the whole medical bill. Our laws permit this result in many matters such as in the assignment of rights to promissory notes which have been purchased at a discount rate. So too with the payment of medicaid to medical providers. Essentially, the medicaid program pays a discounted amount to the medical provider in exchange for providing medical services to the nation’s poor and further, in exchange for the rights of the patient and medical provider to pursue claims against third parties who are legally responsible for paying the entire bill. Moreover, the contract between medical providers and the medicaid program does not involve third parties who are legally liable for an amount in excess of the medicaid payment. This interpretation prevents a windfall for third parties and further ensures that third parties will not deny claims in order to take advantage of the discounted medicaid payment.